Citation Nr: 0607607	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  04-11 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to 
establish basic eligibility for entitlement to death 
benefits.


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2003, a statement of the case was issued in March 2004, and a 
substantive appeal was received in March 2004.  The appellant 
is seeking VA benefits as a widow of an individual who died 
in March 1962.

Additional evidence was received at the Board in September 
2004.  However, the evidence consists of duplicate copies of 
documents already submitted to and reviewed by the RO.  There 
is therefore no need to return the case to the RO for 
preliminary review. 


FINDINGS OF FACT

1.  By decision in August 2001, the RO determined that the 
appellant did not submit new and material evidence sufficient 
to reopen her previously denied claim of basic eligibility 
for entitlement to death benefits; the appellant filed a 
notice of disagreement, but subsequently withdrew her appeal.

2.  In February 2003, the appellant filed a request to reopen 
her claim.

3.  Evidence received since the August 2001 decision does not 
raise a reasonable possibility of substantiating the 
appellant's claim of basic eligibility for entitlement to 
death benefits.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).




CONCLUSIONS OF LAW

1.  The August 2001 decision which determined that the 
appellant did not have basic eligibility for entitlement to 
death benefits is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the August 2001 decision in 
connection with the claim to reopen basic eligibility for 
entitlement to death benefits is not new and material, and 
the claim for this benefit is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The July 2004 supplemental 
statement of the case, the March 2004 statement of the case, 
notices of the RO's decisions dated March, June and July of 
2003, and a statement of the case issued in June 2002 in 
connection with a prior review of this same claim all 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in the June 2002 correspondence, the March 2004 
statement of the case and a May 2003 letter, the claimant was 
advised of the types of evidence VA would assist her in 
obtaining as well as her own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).  The Board notes that the June 2002 correspondence 
was sent to the appellant prior to the March 2003 decision.  
The VCAA notice was therefore timely.  See Pelegrini v. 
Principi, 18 Vet.App. 112 (2004).  The Board also notes that 
the June 2002 correspondence and a May 2003 letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  

At this point the Board acknowledges the recent judicial 
holding in Pelea v. Nicholson, 19 Vet.App. 296 (2005) as it 
pertains to VCAA notice in a case where there is a question 
as to the validity of service.  In Pelea, the United States 
Court of Appeals for Veterans Claims (Court) found that VCAA 
notice in that particular case was inadequate because the 
VCAA letter only informed the appellant of the evidence 
necessary to substantiate the underlying benefit claim, not 
the evidence necessary to establish valid service.  However, 
in the present case a longitudinal review of the evidence 
shows that the appellant is fully aware of the types of 
evidence necessary to establish valid service.  The Board 
believes that the collective effect of various procedural 
notices and documents in connection with the appellant's 
several claims for death benefits have informed her of the 
types of evidence to show valid service.  There has been no 
prejudice to the appellant in this case as the record shows 
that he has repeatedly submitted various documents purporting 
to show valid service.  This is not a case where the 
appellant is at a disadvantage because she has not notice as 
to the types of evidence necessary to show valid service.  

Moreover, in Pelea the Court appears to question the impact 
of 38 C.F.R. § 3.203 on the question of verification of 
service.  This regulation provides that VA may accept 
evidence submitted by a claimant without verification from 
the service department if it meets certain criteria.  First 
of all, the regulation appears to be permissive as evidenced 
by use of the word "may."  Secondly, 38 C.F.R. § 3.41 states 
that for Philippine service the period of active service will 
be the date certified by the Armed Forces.  Under 38 C.F.R. § 
3.1(a), "Armed Forces" means the United States Army, Navy, 
Marine Corps, Air Force, and Coast Guard, including their 
Reserve components.  In view of these regulatory provisions, 
the Board believes it arguable that "service department" 
means the appropriate unit of the Armed Forces responsible 
for certifying service.  At any rate, even if one assumes for 
the sake of argument that documents from the Philippine 
military are contemplated under 38 C.F.R. § 3.203, the Board 
must conclude that a certification from the Armed Forces as 
defined in 38 C.F.R. § 3.1 must be afforded conclusive weight 
in view of 38 C.F.R. § 3.41.  There are such certifications 
in the present case, and the end result would therefore 
appear to be dictated as a matter of law. 

Also during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Although the present appeal 
involves entitlement to VA death benefits, VA believes that 
the Dingess/Hartman analysis can be analogously applied to 
this appeal.  
      
In the present appeal, the threshold and determinative 
question is whether the appellant's deceased spouse had valid 
service for VA benefit purposes.  As hereinafter more 
particularly explained, the types of service which qualify 
for various VA benefits are defined by statute and 
regulation.  The Board is bound by the law.  In the present 
case, the appellant was provided with notice of what type of 
information and evidence was needed to show valid service.  
Although she may not have been furnished notice regarding the 
effective date of any award, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby.  Since the following determination of the Board is 
that there has been no new and material evidence to reopen 
the claim, there is no award and thus no prejudice to the 
appellant by reason of any failure to furnish notice 
regarding evidence necessary to establish an effective date.  
Moreover, to the extent that the outcome in this case is 
dictated as a matter of law, there is also no resulting 
prejudice to the appellant due to failure to furnish 
effective date notice. 

In sum, the Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record contains private records 
and service records, including a June 1987 certification, an 
April 2003 recertification and a July 2004 recertification 
from the service department stating that the appellant's 
spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  Under the 
circumstances, the Board finds that the record as it stands 
includes sufficient competent evidence to decide these 
claims.  See 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the appellant as 
relevant to this issue on appeal.  Under these circumstances, 
the Board finds no further action is necessary to assist the 
appellant with the claim.

Analysis

Appellant seeks VA death pension benefits based on her 
deceased husband's military service.  According to the 
record, appellant's spouse died in March 1962.  In order to 
qualify for the death benefits she seeks, appellant must 
establish that her deceased husband had qualifying service.  
Controlling statutory law provides that only certain military 
service is considered qualifying service for such benefits.  
Appellant claims VA benefits as the surviving spouse of a 
veteran.  The term 'veteran' means a person who served in the 
active military, naval, or air service and who was discharged 
or released under conditions other than dishonorable.  38 
C.F.R. § 3.1(d).  The term 'veteran of any war' means any 
veteran who served in the active military, naval or air 
service during a period of war.  38 C.F.R. § 3.1(e).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.40, 3.41.  
However, such service must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203.  

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet.App. 21 (1991); Grottveit v. Brown, 5 Vet.App. 91 (1993).  
For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) has held that the Secretary 
has lawfully promulgated regulations making service 
department findings 'binding on the VA for purposes of 
establishing service in the U.S. Armed Forces.'  Duro v. 
Derwinski, 2 Vet.App. 530, 532 (1992).

In an August 2001 decision, appellant's claim to establish 
basic eligibility for entitlement to death benefits was 
denied.  Appellant was notified of that determination and of 
her appellate rights.  The claimant filed a notice of 
disagreement but declined to perfect an appeal; she 
effectively withdrew her appeal in a July 2002 letter 
expressing agreement with the RO's decision.  As no timely 
substantive appeal was received, the August 2001 decision 
became final.  38 U.S.C.A. § 7105(c).  However, when a claim 
is the subject of a prior final denial, it may nevertheless 
be reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  The Board notes here that the 
new and material evidence analysis applies to the reopening 
of claims that originally were disallowed because veteran 
status was not established.  D'Amico v. West, 209 F.3d 1322 
(Fed. Cir. 2000). 

In February 2003, appellant requested that her claim to 
establish basic eligibility for entitlement to death benefits 
be reopened.  For claims received on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  For the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet.App. 510, 513 (1992).

The evidence which was of record at the time of the August 
2001 decision included documents prepared by the Philippine 
military and government agencies, a death certificate for the 
appellant's spouse, correspondence from the appellant 
reporting on her spouse's military service, and a June 1987 
determination from the United States Department of the Army 
indicating that the appellant's spouse had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the Armed Forces of the United 
States.  

The decision of the RO in August 2001 denied basic 
eligibility for VA death benefits based on the finding that 
the Army advised that a record of valid military service in 
the U.S. Armed Forces could not be verified.  The evidence 
added to the record subsequent to the August 2001 decision 
includes additional correspondence from the appellant, 
additional documents prepared by the Philippine military, and 
the April 2003 and July 2004 recertifications from the United 
States Department of the Army indicating that the appellant's 
spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the Armed Forces of the United States.

Much of what has been submitted by the claimant consists of 
copies of documents already of record before the August 2001 
decisions and, therefore, is not new evidence.  As noted 
above, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department under the following conditions: (1) the evidence 
is a document issued by the service department; (2) the 
document contains needed information as to length, time and 
character of service; and (3) in the opinion of VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).  The aforementioned evidence 
submitted by the claimant in support of her claim does not 
include any document issued by the service department.  This 
evidence does not meet the above requirements and therefore 
is not deemed official evidence of service.

Additionally, the claimant has submitted several affidavits 
from fellow servicemen attesting to the appellant's spouse's 
military service.  The appellant has also submitted multiple 
copies of an extract from a March 1945 intelligence report 
which includes a mention of the appellant's spouse's name.  
The report is submitted in connection with the affidavit of 
another man identified in the report and is apparently 
offered to corroborate that affidavit.  However, these 
documents do not meet the above requirements because the 
affidavits are not documents issued by the service department 
and the intelligence report does not offer the required 
information regarding the length, time and character of 
service to be deemed official evidence of service.

Moreover, the appellant does not claim that any of the 
documents submitted provides an alternative version of her 
spouse's name, service number or place of birth.  Thus, the 
data which the service department would use to search for any 
record of service would be identical to that submitted in 
prior determinations, and would presumably return the same 
negative response.  Because the service department record is 
controlling, any other information supplied by the appellant 
which will not impact the response of the service department 
is not material.

The official service department certifications received since 
the prior final decision are clearly against the appellant's 
claim.  Evidence that is unfavorable to the appellant's case 
and which supports the previous denial cannot trigger a 
reopening of the claim.  See Villalobos v. Principi, 3 Vet. 
App. 450, 452 (1992). 

The Board finds that the appellant has not submitted new and 
material evidence to reopen her claim.  She has not submitted 
any qualifying official evidence of service nor has she 
submitted evidence relevant to changing the results of the 
service department's negative certification.  The Board finds 
the evidence added to the record subsequent to the August 
2001 rating decision, by itself or when considered with 
previous evidence of record, does not raise a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim of entitlement to basic eligibility for VA death 
benefits has not been reopened.  38 U.S.C.A. § 5108.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


